IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 CHARLENE DAVID, ROSAMARIA TELEP,               : No. 8 MM 2022
 JACQUELINE PICKERING, AMY                      :
 BRUCKNER, COLLEEN GRAY NGUYEN,                 :
 JESSICA GITTENS, TONYA MORROW,                 :
 MADELEINE SWEITZER, KERRY MILCH,               :
 JOSHUA FERRIS, AND GARY MINTZ,                 :
                                                :
                     Respondents                :
                                                :
                                                :
              v.                                :
                                                :
                                                :
 LEIGH CHAPMAN, IN HER OFFICIAL                 :
 CAPACITY AS THE ACTING SECRETARY               :
 OF THE COMMONWEALTH OF                         :
 PENNSYLVANIA; JESSICA MATHIS, IN               :
 HER OFFICIAL CAPACITY AS DIRECTOR              :
 FOR THE PENNSYLVANIA BUREAU OF                 :
 ELECTION SERVICES AND NOTARIES,                :
                                                :
                     Petitioners                :


                                       ORDER



PER CURIAM

       AND NOW, this 11th day of February, 2022, Respondents’ Emergency Application

for Extraordinary Relief Under 42 Pa. C.S. § 726 and Pa. R.A.P. 3309 is hereby DENIED

AS MOOT. See Carter, et al. v. Chapman, et al., 7 MM 2022, per curiam order filed

February 9, 2022 (suspending temporarily the dates for circulating and filing nomination

petitions).